Exhibit 10.4*#




















GCP APPLIED TECHNOLOGIES INC. EQUITY AND INCENTIVE PLAN
AS AMENDED AND RESTATED ON JULY 29, 2020






















































This document constitutes part of a prospectus covering securities that have
been registered under the United States Securities Act of 1933, as amended.



--------------------------------------------------------------------------------

Exhibit 10.4*#


GCP APPLIED TECHNOLOGIES INC. EQUITY AND INCENTIVE PLAN


AS AMENDED AND RESTATED ON JULY 29, 2020


ARTICLE I
PURPOSE
1.1 Purpose. The purpose of this GCP Applied Technologies Inc. Equity and
Incentive Plan as amended and restated (“Plan”) is to promote the interests of
the Company by (i) aiding in the recruitment and retention of Directors and
Employees, (ii) providing Directors and Employees with performance-related
incentives based on achievement of short-term and long-term performance goals,
(iii) providing Directors and Employees with opportunities to participate in the
growth and financial success of the Company, and (iv) promoting the growth and
success of the Company’s business by aligning the financial interests of
Directors and Employees with those of the other shareholders of the Company.
Toward these objectives, the Plan provides for the grant of Stock Options, Stock
Appreciation Rights, Annual Performance Bonuses, Long-Term Performance Awards
and Other Stock-Based Awards.
    1.2 Shareholder Approval. The Plan was adopted as the GCP Applied
Technologies Inc. 2016 Stock Incentive Plan by the Board of GCP Applied
Technologies Inc. on January 12, 2016 and was approved by W. R. Grace &
Co.-Conn., as the Company’s sole shareholder, on January 12, 2016. The Plan was
amended and restated on the Effective Date, subject to approval of the Company’s
shareholders at the Company’s 2017 Annual Shareholders’ Meeting held on May 4,
2017. In connection with this amendment and restatement, the Plan was renamed as
the GCP Applied Technologies Inc. Equity and Incentive Plan. The Plan was
further amended and restated on the Effective Date.




ARTICLE II
DEFINITIONS
For purposes of the Plan, the following terms are defined as set forth below,
unless another definition is set forth in an Award Certificate:
“Acquired Company” means any business, corporation or other entity acquired by
the Company or any Subsidiary.
“Acquired Grantee” means the grantee of a stock-based award of an Acquired
Company and may include a current or former director or employee of an Acquired
Company.
“Annual Performance Bonus” means an Award of cash or Shares granted under
Section 4.4 of the Plan that is paid solely on account of the attainment of a
specified performance target in relation to one or more Performance Measures.
“Award” means any form of incentive or performance award granted under the Plan,
whether singly or in combination, to a Participant by the Committee pursuant to
any terms and conditions that the Committee may establish and set forth in the
applicable Award Certificate. Awards granted under the Plan may consist of:
(a) “Stock Options” awarded pursuant to Section 4.3;
(b) “Stock Appreciation Rights” awarded pursuant to Section 4.3;
(c) “Annual Performance Bonuses” awarded pursuant to Section 4.4;
(d) “Long-Term Performance Awards” awarded pursuant to Section 4.5;
(e) “Other Stock-Based Awards” awarded pursuant to Section 4.6;
(f) “Director Awards” awarded pursuant to Section 4.7; and
(g) “Substitute Awards” awarded pursuant to Section 4.8.
“Award Certificate” means the document issued, either in writing or an
electronic medium, by the Committee or its designee to a Participant evidencing
the grant of an Award and which contains, in the same or accompanying document,
the terms and conditions applicable to such Award.
“Board” means the Company’s board of directors.
“Cause” means, as to any Employee who is a party to an employment or severance
agreement with the Company or any Subsidiary (or otherwise covered by a
severance plan of the Company or any Subsidiary) which contains a definition of
“cause,” as set forth in such employment agreement or severance plan or
agreement and, if there is no applicable employment agreement or severance plan
or agreement, means an Employee’s or Director’s (i) substantial failure or
refusal to perform duties and responsibilities of his or her job as required by
the Company or Subsidiary, (ii) violation of any fiduciary duty owed to the
Company or Subsidiary, (iii) conviction of a misdemeanor (other than a traffic
offense or a misdemeanor the conviction for which does not include incarceration
as a potential sentence) or felony, (iv) dishonesty, (v) theft, (vi) material
violation of a written Company or Subsidiary rule or policy regarding conduct,
ethics, duties or competitive activities, or (vii) other egregious



--------------------------------------------------------------------------------

Exhibit 10.4*#
conduct, that has or could have a serious and detrimental impact on the Company
or Subsidiary and its employees. The Committee, or any delegate thereof, in its
sole and absolute discretion, shall determine Cause.
“Change in Control” means, with respect to any Award granted prior to the
Effective Date, the first to occur of any of the following events:
(a) any Person, excluding for this purpose, (i) the Company or any Subsidiary or
(ii) any employee benefit plan of the Company or any Subsidiary (or any person
or entity organized, appointed or established by the Company for or pursuant to
the terms of any such plan that acquires beneficial ownership of voting
securities of the Company), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) directly or indirectly of securities of the
Company representing more than thirty percent (30%) of the combined voting power
of the Company’s then outstanding securities; provided, however, that no Change
in Control will be deemed to have occurred as a result of (x) a change in
ownership percentage resulting solely from an acquisition of securities by the
Company or (y) from an acquisition of securities directly from the Company, by
another person; or
(b) a change in the composition of the Board such that persons who, as of the
Effective Date constitute the Board (“Incumbent Directors”) cease for any reason
(including without limitation, as a result of a tender offer, proxy contest,
merger or similar transaction) to constitute at least a majority thereof,
provided, however, that any person who becomes a Director of the Company
subsequent to the Effective Date shall be considered an Incumbent Director if
such person’s election or nomination for election was approved by a vote of at
least fifty percent (50%) of the Incumbent Directors; provided, further, that
any such person whose initial assumption of office is in connection with an
actual or threatened proxy contest relating to the election of members of the
Board or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or
(c) the consummation of a reorganization, merger or consolidation or similar
transaction involving the Company or any Subsidiary or sale or other disposition
of at least eighty percent (80%) by value of the assets of the Company or the
acquisition of assets or securities of another entity by the Company or any
Subsidiary (a “Business Combination”), in each case, unless, following such
Business Combination (1) all or substantially all of the individuals and
entities who were the beneficial owners of outstanding voting securities of the
Company immediately prior to such Business Combination beneficially own directly
or indirectly more than fifty percent (50%) of the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors, of the company resulting from such Business Combination (including,
without limitation, a company which, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
voting securities of the Company and (2) neither an event described in clause
(a) or (b) of this definition of Change in Control has otherwise occurred in
connection with such Business Combination; or
(d) the approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
“Change in Control” means, with respect to any Award granted on or after the
Effective Date, the first to occur of any of the following events: (i) the sale
of all or substantially all of the assets of the Company on a consolidated basis
to an unrelated person or entity, (ii) a merger, reorganization or consolidation
pursuant to which the holders of the Company’s outstanding voting power and
outstanding stock immediately prior to such transaction do not own a majority of
the outstanding voting power and outstanding stock or other equity interests of
the resulting or successor entity (or its ultimate parent, if applicable)
immediately upon completion of such transaction, (iii) the Company determines
that any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned, directly or
indirectly, by the stockholders of the company in substantially the same
proportions as their ownership of stock of the company, has become the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 50% or more of the outstanding common stock of the Company, or
(iv) any other transaction in which the owners of the Company’s outstanding
voting power immediately prior to such transaction do not own at least a
majority of the outstanding voting power of the Company or any successor entity
immediately upon completion of the transaction other than as a result of the
acquisition of securities directly from the Company.
“Change in Control Termination” means a Participant’s involuntary termination of
employment that occurs on or before the second anniversary of a Change in
Control. For this purpose, subject to Section 7.11(b)(ii), a Participant’s
involuntary termination of employment includes only the following:
(a) termination of the Participant’s employment by the Company for any reason
other than for Cause; and
(b) termination of the Participant’s employment by the Participant after one of
the following events:
(i) the Company or any Subsidiary (1) assigns or causes to be assigned to the
Participant, whether formally or informally, duties inconsistent in any material
respect with the duties assigned to such Participant, whether formally or
informally, immediately prior to the Change in Control, or fails to assign to
the Participant, whether formally or informally, immediately after the Change in
Control any duties or responsibilities performed by such Participant immediately
prior to the Change in Control if such duties or responsibilities constitute a
material portion of such Participant’s duties or responsibilities immediately
prior to the Change in Control; (2) makes or causes to be made any material
adverse change in the Participant’s position (including a change in title,
reporting relationship or level to a title, reporting relationship or level in
the organization



--------------------------------------------------------------------------------

Exhibit 10.4*#
that is lessor in any respect to that of the Participant’s title, reporting
relationship or level immediately prior to the Change in Control), authority,
duties or responsibilities; or (3) takes or causes to be taken any other action
which, in the reasonable judgment of the Participant, results in a material
diminution in the Participant’s position, authority, duties or responsibilities;
or
(ii) the Company or any Subsidiary, without the Participant’s consent, (1)
requires the Participant to relocate to a principal place of employment more
than fifty (50) miles from the Participant’s existing place of employment and
which increases the Participant’s commute from the Participant’s principal
residence by more than fifty (50) miles; (2) materially reduces the
Participant’s annual base salary; or (3) materially breaches the terms of the
Participant’s compensation package (such as ceasing to provide an annual cash
bonus opportunity, a defined benefit retirement plan benefit or an annual
long-term share incentive grant) as in effect immediately prior to the Change in
Control;
provided, however, that an event described in clauses (i) or (ii) of subsection
(b) of this definition of Change in Control Termination shall permit a
Participant’s termination of employment to be deemed a Change in Control
Termination only if (x) the Participant provides written notice to the Company
specifying in reasonable detail the event upon which the Participant is basing
his termination within ninety (90) days after the occurrence of such event, (y)
the Company fails to cure such event within thirty (30) days after its receipt
of such notice, and (z) the Participant terminates his employment within ninety
(90) days after the expiration of such cure period.
“Code” means the United States Internal Revenue Code of 1986, as amended.
“Committee” means the Compensation Committee of the Board or any successor
committee or other committee to which the Compensation Committee delegates its
authority under this Plan. The Compensation Committee shall be comprised solely
of “non-employee directors” within the meaning of Rule 16b-3(b)(3) under the
Exchange Act and two or more persons who are outside directors within the
meaning of Section 162(m)(4)(C)(i) of the Code and the applicable regulations.
“Company” means GCP Applied Technologies Inc., a Delaware corporation, or any
successor thereto.
“Deferred Stock Unit” means a Unit granted under Section 4.6 or 4.7 to acquire
Shares upon Termination of Directorship or Termination of Employment, subject to
any restrictions that the Committee, in its discretion, may determine.
“Director” means a member of the Board.
“Disabled” or “Disability” means that the Employee is receiving income
replacement benefits for a period of not less than three (3) months under a
Company or Subsidiary accident and health plan covering the Employee by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months.
“Divestiture” means (i) the disposition by the Company or a Subsidiary of all or
a portion of the assets used by the Company or Subsidiary in a trade or business
to an unrelated individual or entity or (ii) the disposition by the Company or
Subsidiary of its interest in a subsidiary or controlled entity to an unrelated
individual or entity, provided that such subsidiary or controlled entity ceases
to be a member of the Company’s controlled group as a result of such disposition
but excluding, for the avoidance of doubt, any distribution or spin-off by the
Company of the stock of a Subsidiary to the Company’s public shareholders.
“Dividend Equivalent” means an amount equal to the cash dividend or the fair
market value of the share dividend that would be paid on each Share underlying
an Award if the Share were duly issued and outstanding on the date on which the
dividend is payable.
“Effective Date” means July 29, 2020.
“Employee” means any individual who performs services as an officer, employee,
consultant or independent contractor of the Company or a Subsidiary.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Exercise Price” means the price of a Share, as fixed by the Committee, which
may be purchased under a Stock Option or with respect to which the amount of any
payment pursuant to a Stock Appreciation Right is determined.
“Fair Market Value” of a Share means (i) for Awards granted before February 28,
2017, the mean between the high and low sales price and (ii) for Awards granted
on and after February 28, 2017, the closing price on the New York Stock Exchange
of a Share on the trading day of the grant or on the date as of which the
determination of Fair Market Value is being made or, if no sale is reported for
such day, on the next preceding day on which a sale of Shares is reported.
Notwithstanding anything to the contrary herein, the Fair Market Value of a
Share will in no event be determined to be less than par value.
“GAAP” means United States generally accepted accounting principles.
“Incentive Stock Option” means a Stock Option granted under Section 4.3 of the
Plan that is intended to meet the requirements of Section 422 of the Code and
any related regulations and is designated in the Award Certificate as intended
to be an Incentive Stock Option.
“Key Employee” means an Employee who is a “covered employee” within the meaning
of Code Section 162(m)(3) or who is reasonably expected to be a “covered
employee” at the time the Company would be entitled to claim a tax deduction in
respect of an Award, but for the application of Code Section 162(m).



--------------------------------------------------------------------------------

Exhibit 10.4*#
“Long-Term Performance Award” means an Award granted under Section 4.5 of the
Plan that is paid solely on account of the attainment of a specified performance
target in relation to one or more Performance Measures or other performance
criteria as selected in the sole discretion of the Committee.
“Nonqualified Stock Option” means any Stock Option granted under Section 4.3 of
the Plan that is not an Incentive Stock Option.
“Other Stock-Based Award” means an Award granted under Section 4.6 of the Plan
and denominated in Shares.
“Outsourcing Agreement” means a written agreement between the Company or
Subsidiary and an unrelated third party (“Outsourcing Agent”) pursuant to which
the Company or Subsidiary transfers the performance of services previously
performed by Company or Subsidiary employees to the Outsourcing Agent.
“Participant” means a Director, Employee or Acquired Grantee who has been
granted an Award under the Plan.
“Performance Cycle” means, with respect to any Award that vests based on
Performance Measures, the period of time over which the level of performance
will be assessed. A Performance Cycle generally shall be a period of twelve (12)
months or longer, but may be shorter if so determined by the Committee in its
sole discretion. The first Performance Cycle under the Plan will begin on such
date as is set by the Committee, in its sole discretion.
“Performance Measure” means, with respect to any Annual Performance Bonus or
Long-Term Performance Award, the business criteria selected by the Committee to
measure the level of performance of the Company during a Performance Cycle. The
Committee may select as the Performance Measure any operating and maintenance
expense targets or financial goals (including targets or goals with adjustments)
as interpreted by the Committee, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit or
Subsidiary, either individually, alternatively or in any combination, and/or
that are absolute or relative to the performance of one or more comparable
companies or an index of comparable companies, and are measured during the
Performance Cycle provided that (i) as to an Annual Performance Bonus or
Long-Term Performance Award granted to a Key Employee, Performance Measures
shall be limited to the following criteria and (ii) as to an Annual Performance
Bonus or Long-Term Performance Award granted to a Participant who is not a Key
Employee, Performance Measures may include, but not be limited to, the following
criteria: (a) cash flow (including adjusted cash flow/adjusted free cash flow),
(b) earnings per share (including adjusted earnings per share), (c) earnings
before interest, taxes, depreciation and amortization (including net income
adjusted for none, all or any combination of interest, taxes, depreciation and
amortization), (d) return on equity, (e) total shareholder return, (f) share
price performance, (g) return on capital, (h) return on assets or net assets,
(i) revenue, (j) income or net income, (k) operating income or net operating
income, (l) operating profit or net operating profit, (m) operating margin or
profit margin, (n) return on operating revenue, (o) return on invested capital,
(p) market segment share, (q) product release schedules, (r) new product
innovation, (s) product cost reduction through advanced technology, (t) brand
recognition/acceptance, (u) product ship targets, (v) inventory, (w) customer
satisfaction, (x) days sales outstanding, (y) days payable outstanding, or (z)
working capital.
“Performance Unit” means a Long-Term Performance Award denominated in Units.
“Person” means a “person” as defined in Sections 13(d) and 14(d) of the Exchange
Act.
“Plan” means this GCP Applied Technologies Inc. Equity and Incentive Plan as
most recently amended and restated on the Effective Date.
“Premium-Priced Stock Option” means a Stock Option the Exercise Price of which
is fixed by the Committee at a price that exceeds the Fair Market Value of a
Share on the date of grant.
“Replacement Award” means an award issued to a Participant no later than thirty
(30) days after a Change in Control that (a) is of the same type as the Award
the Participant held immediately prior to the Change in Control that is being
replaced; (b) relates to securities of the Company or the entity surviving,
directly or indirectly, the Company following a Change in Control that are
publicly traded and listed on a stock exchange in the United States of America;
(c) is equal in value to the value of the Award that is being replaced as of the
date of the Change in Control, as determined in the sole discretion of the
Committee; and (d) contains terms and conditions that are not less favorable to
the Participant than the terms and conditions of the Award that is being
replaced (including vesting provisions and the provisions that would apply in
the event of a subsequent change in control) as of the date of the Change in
Control. Without limiting the generality of the foregoing, a Replacement Award
may take the form of a continuation of the Award that is being replaced if the
requirements of the previous sentence are satisfied.
“Reporting Person” means a Director or an Employee who is subject to the
reporting requirements of Section 16(a) of the Exchange Act.
“Restricted Stock” means Shares issued pursuant to Section 4.6 that are subject
to any restrictions that the Committee, in its discretion, may impose.
“Restricted Unit” means a Unit granted under Section 4.5 or Section 4.6 to
acquire Shares or an equivalent amount in cash, which Unit is subject to any
restrictions that the Committee, in its discretion, may impose.
“Retirement” means, unless otherwise provided in an Award Certificate,
Termination of Employment on or after a Participant has attained age sixty (60)
and has completed at least five (5) consecutive years of service with the
Company or a Subsidiary.



--------------------------------------------------------------------------------

Exhibit 10.4*#
“Securities Act” means the United States Securities Act of 1933, as amended.
“Share” means a share of common stock of the Company, $0.01 (U.S.) par value, or
such other securities or property as may become subject to Awards pursuant to an
adjustment made under Section 5.3 of the Plan, and “Shares” shall be construed
accordingly.
“Stock Appreciation Right” means a right granted under Section 4.3 of the Plan
of an amount in cash or Shares equal to any excess of the Fair Market Value of a
Share as of the date on which the right is exercised over the Exercise Price.
“Stock Option” means a right granted under Section 4.3 of the Plan to purchase
from the Company a stated number of Shares at a specified price. Stock Options
awarded under the Plan may be in the form of Incentive Stock Options or
Nonqualified Stock Options.
“Subsidiary” means (i) any separately organized business unit, whether or not
incorporated, of the Company; (ii) any employer that is required to be
aggregated with the Company pursuant to Code Section 414 and the regulations
promulgated thereunder; and (iii) any service recipient or employer that is
within a controlled group of corporations as defined in Code Sections
1563(a)(1), (2) and (3) which includes the Company, where the phrase “at least
50%” is substituted in each place “at least 80%” appears, and any service
recipient or employer within trades or businesses under common control as
defined in Code Section 414(c) and Treas. Reg. § 1.414(c)-2, which includes the
Company, where the phrase “at least 50%” is substituted in each place “at least
80%” appears, provided, however, that when the relevant determination is to be
based upon legitimate business criteria (as described in Treas. Reg. §
1.409A-1(b)(5)(iii)(E) and § 1.409A-1(h)(3)), the phrase “at least 20%” shall be
substituted in each place “at least 80%” appears as described above with respect
to both a controlled group of corporations and trades or business under common
control.
“Target Amount” means the amount of Performance Units that will be paid if the
applicable Performance Measure is fully (100%) attained, as determined in the
sole discretion of the Committee.
“Target Bonus” means the target Annual Performance Bonus applicable to a
Reporting Person in respect of a particular year, as established by the
Committee or its delegate.
“Target Vesting Percentage” means the percentage of performance-based Restricted
Units or Shares of Restricted Stock that will vest if the applicable Performance
Measure is fully (100%) attained, as determined in the sole discretion of the
Committee.
“Termination of Directorship” means the date of cessation of a Director’s
membership on the Board for any reason, with or without Cause, as determined in
the sole discretion of the Board (excluding such Director).
“Termination of Employment” means the date of cessation of an Employee’s
employment relationship with the Company or a Subsidiary for any reason, with or
without Cause, as determined in the sole discretion of the Company.
“Unit” means, for purposes of Performance Units, the potential right to an Award
equal to a specified amount denominated in such form as is deemed appropriate in
the discretion of the Committee and, for purposes of Restricted Units or
Deferred Stock Units, the potential right to acquire one Share.




ARTICLE III
ADMINISTRATION
3.1 Committee. The Plan will be administered by the Committee, except as
otherwise provided in Section 4.7.
3.2 Authority of the Committee. The Committee or, to the extent required by
applicable law, the Board will have the authority, in its sole and absolute
discretion and subject to the terms of the Plan, to:
a.Interpret and administer the Plan and any instrument or agreement relating to
the Plan;
b.Prescribe the rules and regulations that it deems necessary for the proper
operation and administration of the Plan, and amend or rescind any existing
rules or regulations relating to the Plan;
c.Select Employees to receive Awards under the Plan;
d.Determine the form of an Award, the number of Shares subject to each Award,
all the terms and conditions of an Award, including, without limitation, the
conditions on exercise or vesting (provided, however, that the minimum vesting
period for Awards other than Director Awards shall be for not less than one (1)
year), the designation of Stock Options as Incentive Stock Options or
Nonqualified Stock Options, and the circumstances under which an Award may be
settled in cash or Shares or may be cancelled, forfeited or suspended, and the
terms of each Award Certificate;
e.Determine whether Awards will be granted singly, in combination or in tandem;
f.Establish and interpret Performance Measures (or, as applicable, other
performance criteria) in connection with Annual Performance Bonuses and
Long-Term Performance Awards, evaluate the level of performance over a
Performance Cycle and certify the level of performance attained with respect to
Performance Measures (or other performance criteria, as applicable);
g.Subject to Sections 6.1 and 7.12, waive or amend any terms, conditions,
restriction or limitation on an Award, except that the prohibition on the
repricing of Stock Options and Stock Appreciation Rights, as described in
Section 4.3(g), may not be waived;



--------------------------------------------------------------------------------

Exhibit 10.4*#
h.Make any adjustments to the Plan (including but not limited to adjustment of
the number of Shares available under the Plan or any Award) and any Award
granted under the Plan as shall be appropriate pursuant to Section 5.3;
i.Determine and set forth in the applicable Award Certificate the circumstances
under which Awards may be deferred and the extent to which a deferral will be
credited with Dividend Equivalents and interest thereon;
j.Determine and set forth in the applicable Award Certificate whether a
Nonqualified Stock Option or Restricted Share may be transferable to family
members, a family trust or a family partnership;
k.Establish any subplans and make any modifications to the Plan, without
amending the Plan, or to Awards made hereunder (including the establishment of
terms and conditions in the Award Certificate not otherwise inconsistent with
the terms of the Plan) that the Committee may determine to be necessary or
advisable for grants made in countries outside the United States of America to
comply with, or to achieve favorable tax treatment under, applicable foreign
laws or regulations or tax policies or customs;
l.Appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and
m.Take any and all other actions it deems necessary or advisable for the proper
operation or administration of the Plan.
3.3. Effect of Determinations. All determinations of the Committee with respect
to the Plan and any Award will be final, binding and conclusive on all persons
having any interest in the Plan or claiming any benefit or right under the Plan
or any Award.
3.4. Delegation of Authority. The Board or, if permitted under applicable
corporate law, the Committee, in its discretion and consistent with applicable
law and regulations, may delegate to a committee or an officer or group of
officers, as it deems to be advisable, the authority to select Employees to
receive an Award and to determine the number of Shares under any such Award,
subject to any terms and conditions that the Board of the Committee may
establish. In all instances, subject to applicable law and regulations, when the
Board or the Committee delegates authority pursuant to the foregoing sentence,
it will limit, in its discretion, the number or value of Shares that may be
subject to Awards that the delegate may grant and only the Committee has the
authority to grant and administer Awards to Key Employees and other Reporting
Persons or to delegates of the Committee and to establish and certify
Performance Measures.
3.5. Employment of Advisors. The Committee may employ attorneys, consultants,
accountants and other advisors, the fees and other expenses of which shall be
paid by the Company, and the Committee, the Company and the officers and
directors of the Company may rely upon the advice, opinions or valuations of the
advisors employed.
3.6. No Liability. No member of the Committee or any person acting as a delegate
of the Committee with respect to the Plan will be liable for any losses
resulting from any action, interpretation or construction made in good faith
with respect to the Plan or any Award granted under the Plan.




ARTICLE IV
AWARDS
4.1. Eligibility. All Participants and Employees are eligible to be designated
to receive Awards granted under the Plan, except as otherwise provided in this
Article IV.
4.2. Form of Awards. Awards will be in the form determined by the Committee, in
its discretion, and will be evidenced by an Award Certificate. Awards may be
granted singly or in combination or in tandem with other Awards.
4.3. Stock Options and Stock Appreciation Rights. The Committee may grant Stock
Options and Stock Appreciation Rights under the Plan to those Employees whom the
Committee may from time to time select, in the amounts and pursuant to the other
terms and conditions that the Committee, in its discretion, may determine and
set forth in the Award Certificate, subject to the provisions below:
a.Form. Stock Options granted under the Plan will, at the discretion of the
Committee and as set forth in the Award Certificate, be in the form of Incentive
Stock Options, Nonqualified Stock Options or a combination of the two. If an
Incentive Stock Option and a Non-qualified Stock Option are granted to the same
Participant under the Plan at the same time, the form of each will be clearly
identified, and they will be deemed to have been granted in separate grants. In
no event will the exercise of one Stock Option affect the right to exercise the
other Stock Option. Stock Appreciation Rights may be granted either alone or
concurrently with Nonqualified Stock Options and the amount of Shares
attributable to each Stock Appreciation Right shall be set forth in the
applicable Award Certificate on or before the grant date.
b.Exercise Price. The Committee will set the Exercise Price of Stock Options
(other than Premium-Priced Stock Options or certain Incentive Stock Options as
described below) or Stock Appreciation Rights granted



--------------------------------------------------------------------------------

Exhibit 10.4*#
under the Plan at a price that is equal to the Fair Market Value of a Share on
the date of grant, subject to adjustment as provided in Section 5.3. The
Committee will set the Exercise Price of Premium-Priced Stock Options at a price
that is higher than the Fair Market Value of a Share as of the date of grant,
provided that such price is no higher than 150 percent of such Fair Market
Value. The Exercise Price of Incentive Stock Options will be equal to or greater
than 110 percent of the Fair Market Value of a Share as of the date of grant if
the Participant receiving the Incentive Stock Options owns shares possessing
more than 10 percent of the total combined voting power of all classes of shares
of the Company or any subsidiary or parent corporation of the Company, as
defined in Section 424 of the Code. The Exercise Price of a Stock Appreciation
Right granted in tandem with a Stock Option will equal the Exercise Price of the
related Stock Option. The Committee will set forth the Exercise Price of a Stock
Option or Stock Appreciation Right in the Award Certificate or accompanying
documentation.
c.Term and Timing of Exercise. Each Stock Option or Stock Appreciation Right
granted under the Plan will be exercisable in whole or in part, subject to the
following conditions, unless determined otherwise in accordance with Section 5.4
or by the Committee or pursuant to an applicable Award Certificate:
i.The term of each Stock Option or Stock Appreciation Right shall be determined
by the Committee and set forth in the applicable Award Certificate, but in no
event shall the term of a Stock Option or Stock Appreciation Right exceed ten
(10) years from such Stock Option’s grant date.
ii.A Stock Option or Stock Appreciation Right will become exercisable at such
times and in such manner as determined by the Committee and set forth in the
applicable Award Certificate.
iii.Upon the Termination of Employment of a Participant that does not meet the
requirements of Section 5.4, any unvested Stock Options or Stock Appreciation
Rights will be forfeited and any Stock Options or Stock Appreciation Rights that
are vested as of such Termination of Employment will lapse, and will not
thereafter be exercisable, upon the earlier of (A) their original expiration
date or (B) the date that is ninety (90) days after the date of such Termination
of Employment.
iv.Stock Options and Stock Appreciation Rights of a deceased Participant may be
exercised only by the estate of the Participant or by the person given authority
to exercise the Stock Options or Stock Appreciation Rights by the Participant’s
will or by operation of law. If a Stock Option or Stock Appreciation Right is
exercised by the executor or administrator of a deceased Participant, or by the
person or persons to whom the Stock Option or Stock Appreciation Right has been
transferred by the Participant’s will or the applicable laws of descent and
distribution, the Company will be under no obligation to deliver Shares or cash
until the Company is satisfied that the person exercising the Stock Option or
Stock Appreciation Right is the duly appointed executor or administrator of the
deceased Participant or the person to whom the Stock Option or Stock
Appreciation Right has been transferred by the Participant’s will or by
applicable laws of descent and distribution.
v.A Stock Appreciation Right granted in tandem with a Stock Option is subject to
the same terms and conditions as the related Stock Option and will be
exercisable only to the extent that the related Stock Option is exercisable.
When either a Stock Option or a Stock Appreciation Right granted in tandem with
each other is exercised, the tandem Stock Option or Stock Appreciation Right, as
applicable, shall expire.
d.Payment of Exercise Price. The Exercise Price of a Stock Option must be paid
in full when the Stock Option is exercised. Shares will be issued and delivered
only upon receipt of payment. Payment of the Exercise Price may be made in cash
or by certified check, bank draft, wire transfer, or postal or express money
order, provided that the format is approved by the Company or a designated
third-party administrator. The Committee, in its discretion may also allow
payment to be made by any of the following methods, as set forth in the
applicable Award Certificate:
i.Delivering a properly executed exercise notice to the Company or its agent,
together with irrevocable instructions to a broker to deliver to the Company,
within the typical settlement cycle for the sale of equity securities on the
relevant trading market (or otherwise in accordance with the provisions of
Regulation T issued by the Federal Reserve Board), the amount of sale proceeds
with respect to the portion of the Shares to be acquired having a Fair Market
Value on the date of exercise equal to the sum of the applicable portion of the
Exercise Price being so paid;
ii.Subject to any requirements of applicable law and regulations, tendering
(actually or by attestation) to the Company or its agent previously acquired
Shares that have a Fair Market Value on the day prior to the date of exercise
equal to the applicable portion of the Exercise Price being so paid; or
iii.Subject to any requirements of applicable law and regulations, instructing
the Company to reduce the number of Shares that would otherwise be issued by
such number of Shares as have in the aggregate a Fair Market Value on the date
of exercise equal to the applicable portion of the Exercise Price being so paid.



--------------------------------------------------------------------------------

Exhibit 10.4*#
e.Incentive Stock Options. Incentive Stock Options granted under the Plan will
be subject to the following additional conditions, limitations and restrictions:
i.Eligibility. Incentive Stock Options may be granted only to Employees of the
Company or a Subsidiary that is a subsidiary or parent corporation of the
Company within the meaning of Code Section 424.
ii.Timing of Grant. No Incentive Stock Option will be granted under the Plan
after the ten (10) year anniversary of the date on which the Plan is adopted by
the Board or, if earlier, the date on which the Plan is approved by the
stockholders of GCP Applied Technologies Inc.
iii.Amount of Award. Subject to Section 5.3 of the Plan, no more than 8,000,000
Shares may be available for grant in the form of Incentive Stock Options. The
aggregate Fair Market Value (as of the date of grant) of the Shares with respect
to which the Incentive Stock Options awarded to any Employee first become
exercisable during any calendar year may not exceed $100,000 (U.S.). For
purposes of this $100,000 (U.S.) limit, the Employee’s Incentive Stock Options
under this Plan and all other plans maintained by the Company and its
Subsidiaries will be aggregated. To the extent any Incentive Stock Option would
exceed the $100,000 (U.S.) limit, the Incentive Stock Option will afterwards be
treated as a Nonqualified Stock Option to the extent required by the Code and
the underlying regulations and rulings.
iv.Timing of Exercise. If the Committee exercises its discretion in the Award
Certificate to permit an Incentive Stock Option to be exercised by a Participant
more than three (3) months after the Participant has ceased being an Employee
(or more than twelve (12) months if the Participant is permanently and totally
disabled, within the meaning of Code Section 22(e)), the Incentive Stock Option
will afterwards be treated as a Nonqualified Stock Option to the extent required
by the Code and underlying regulations and rulings. For purposes of this
paragraph (iv), an Employee’s employment relationship will be treated as
continuing intact while the Employee is on military leave, sick leave or another
approved leave of absence if the period of leave does not exceed ninety (90)
days, or a longer period to the extent that the Employee’s right to reemployment
with the Company or a Subsidiary is guaranteed by statute or by contract. If the
period of leave exceeds ninety (90) days and the Employee’s right to
reemployment is not guaranteed by statute or contract, the employment
relationship will be deemed to have ceased on the ninety-first (91st) day of the
leave.
v.Transfer Restrictions. In no event will the Committee permit an Incentive
Stock Option to be transferred by an Employee other than by will or the laws of
descent and distribution, and any Incentive Stock Option awarded under this Plan
will be exercisable only by the Employee during the Employee’s lifetime.
f.Exercise of Stock Appreciation Rights. Upon exercise of a Participant’s Stock
Appreciation Rights, the Company will pay cash or Shares or a combination of
cash and Shares, in the discretion of the Committee and as described in the
Award Certificate. Cash payments will be equal to the excess of the Fair Market
Value of a Share on the date of exercise over the Exercise Price, for each Share
for which a Stock Appreciation Right was exercised. If Shares are paid for the
Stock Appreciation Right, the Participant will receive a number of whole Shares
equal to the quotient of the cash payment amount divided by the Fair Market
Value of a Share on the date of exercise.
g.No Repricing. Except as otherwise provided in Section 5.3, in no event will
the Committee decrease the Exercise Price of a Stock Option or Stock
Appreciation Right after the date of grant or cancel outstanding Stock Options
or Stock Appreciation Rights and issue cash in exchange for such cancellation or
grant replacement Stock Options or Stock Appreciation Rights with a lower
Exercise Price than that of the replaced Stock Options or Stock Appreciation
Rights or other Awards without first obtaining the approval of the holders of a
majority of the Shares who are present in person or by proxy at a meeting of the
Company’s shareholders and entitled to vote.
4.4. Annual Performance Bonuses. The Committee may grant Annual Performance
Bonuses under the Plan in the form of cash or Shares to the Key Employees that
the Committee may from time to time select, in the amounts and pursuant to the
terms and conditions that the Committee may determine and set forth in the Award
Certificate, subject to the provisions below:
a.Performance Cycles. Unless the Committee determines otherwise, Annual
Performance Bonuses will be awarded in connection with a twelve (12) month
Performance Cycle, which will be the fiscal year of the Company.
b.Eligible Participants. Within ninety (90) days after the commencement of a
Performance Cycle, the Committee will determine the Key Employees who will be
eligible to receive an Annual Performance Bonus. If an individual becomes a Key
Employee after this ninety (90) day period, the Committee may determine that



--------------------------------------------------------------------------------

Exhibit 10.4*#
such Key Employee is eligible to receive a pro rata Annual Performance Bonus
based on the period of time during the applicable Performance Cycle, relative to
the Performance Cycle, that the Key Employee is eligible to receive an Annual
Performance Bonus.
c.Performance Measures; Targets; Award Criteria.
i.Within ninety (90) days after the commencement of a service period to which a
Performance Cycle relates, the Committee will fix and establish in writing (A)
the Performance Measures that will apply to that Performance Cycle; (B) the
Target Bonus (and any multiple thereof, if applicable) which may be earned by
each Participant; and (C) subject to subsection (d) below, the criteria for
computing the amount that will be paid with respect to each level of attained
performance. The Committee will also set forth the minimum level of performance,
based on the applicable Performance Measures, that must be attained during the
Performance Cycle before any Annual Performance Bonus will be paid and the
percentage of the Target Bonus that will become payable upon attainment of
various levels of performance that equal or exceed the minimum required level.
ii.The Committee, in its discretion, may, on a case-by-case basis, reduce, but
not increase, the amount otherwise payable to any Key Employee with respect to
any given Performance Cycle, provided, however, that no reduction will result in
an increase in the amount payable under any Annual Performance Bonus of another
Key Employee.
d.Payment, Certification. No Annual Performance Bonus will be paid to any Key
Employee until the Committee certifies in writing the level of performance
attained for the Performance Cycle in relation to the applicable Performance
Measures. In applying Performance Measures, the Committee (i) shall make
adjustments in accordance with Section 5.3 and (ii) may, in its discretion,
exclude the effect of unusual or infrequently occurring items, the cumulative
effect of changes in the law, regulations or accounting rules, and other items,
all determined in accordance with Generally Accepted Accounting Principles (to
the extent applicable) and identified in financial statements, notes to the
financial statements or discussion and analysis of management; provided that the
determination by the Committee that Performance Measures shall be adjusted for
items in accordance with this clause (ii) shall be made no later than ninety
(90) days after the commencement of any applicable Performance Cycle in respect
of Annual Performance Bonuses awarded to Key Employees.
e.Form of Payment. Annual Performance Bonuses will be paid in cash or Shares.
All such Performance Bonuses shall be paid no later than the 15th day of the
third month following the end of the calendar year (or, if later, following the
end of the Company’s fiscal year) in which such Performance Bonuses are no
longer subject to a substantial risk of forfeiture (as determined for purposes
of Code Section 409A), except to the extent that a Participant has elected to
defer payment under the terms of a duly authorized deferred compensation
arrangement, in which case the terms of such arrangement shall govern.
f.Code Section 162(m). It is the intent of the Company that Annual Performance
Bonuses made to Key Employees be “performance-based compensation” for purposes
of Code Section 162(m), that this Section 4.4 be interpreted in a manner that
satisfies the applicable requirements of Code Section 162(m)(4)(C) and related
regulations, and that the Plan be operated so that the Company may take a full
tax deduction for Annual Performance Bonuses. If any provision of this Plan or
any Annual Performance Bonus would otherwise frustrate or conflict with this
intent, the provision will be interpreted and deemed amended so as to avoid this
conflict.
4.5. Long-Term Performance Awards. The Committee may grant Long-Term Performance
Awards under the Plan in the form of Performance Units, Restricted Units or
Restricted Stock to any Employee who the Committee may from time to time select,
in the amounts and pursuant to the terms and conditions that the Committee may
determine and set forth in the Award Certificate, subject to the provisions
below:
a.Performance Cycles. Long-Term Performance Awards will be awarded in connection
with a Performance Cycle, as determined by the Committee in its discretion,
provided, however, that a Performance Cycle for this purpose may be no shorter
than twelve (12) months and no longer than five (5) years.
b.Eligible Participants. Within the period of time prescribed by Code Section
162(m) for establishing Key Employees the opportunity to earn “qualified
performance-based compensation” (within the meaning of Code Section 162(m)), the
Committee will determine the Employees who will be eligible to receive a
Long-Term Performance Award for the Performance Cycle; provided, however, that
the Committee may determine the eligibility of any Employee other than a Key
Employee after the expiration of such period of time described in the first
clause of this sentence.
c.Performance Measures; Targets; Award Criteria.
i.Within the period of time prescribed by Code Section 162(m) for establishing
the performance metrics and goals as required in order to provide Key Employees
with the opportunity to each “qualified performance-based compensation” (within
the meaning of Code Section 162(m)), the Committee will fix and establish in
writing (A) the Performance Measures that will apply to that



--------------------------------------------------------------------------------

Exhibit 10.4*#
Performance Cycle; (B) with respect to Performance Units, the Target Amount (and
any multiple thereof, if applicable) payable to each Participant; (C) with
respect to Restricted Units and Restricted Stock, the Target Vesting Percentage
(and any multiple thereof, if applicable) for each Participant; and (D) subject
to subsection (d) below, the criteria for computing the amount that will vest or
be paid with respect to each level of attained performance. The Committee will
also set forth the minimum level of performance, based on the applicable
Performance Measures, that must be attained during the Performance Cycle before
any Long-Term Performance Award will vest or be paid, and the percentage of
Performance Units that will become payable and the percentage of
performance-based Restricted Units or Shares of Restricted Stock that will vest
upon attainment of various levels of performance that equal or exceed the
minimum required level.
ii.The Committee, in its discretion, may, on a case-by-case basis, reduce, but
not increase, the amount of Long-Term Performance Awards otherwise payable to
any Key Employee with respect to any given Performance Cycle, provided, however,
that no reduction will result in an increase in the dollar amount or number of
Shares payable under any Long-Term Performance Award of another Key Employee.
d.Certification. Long-Term Performance Awards shall be paid pursuant to
subsection (e) below if, within the sixty (60) day period following the end of
the applicable Performance Cycle, the Committee certifies in writing the level
of performance attained for the Performance Cycle in relation to the applicable
Performance Measures. Long-Term Performance Awards awarded to Participants who
are not Key Employees will be based on the Performance Measures, or other
applicable performance criteria, and payment formulas that the Committee, in its
discretion, may establish for these purposes. These Performance Measures, or
other performance criteria, and formulas may be the same as or different than
the Performance Measures and formulas that apply to Key Employees.
e.Payment. Long-Term Performance Awards in the form of Performance Units may be
paid in cash or full Shares, in the discretion of the Committee, and as set
forth in the applicable Award Certificate. Payment with respect to any
fractional Share will be in cash in an amount based on the Fair Market Value of
the Share as of the date the Performance Unit becomes payable. All Long-Term
Performance Awards shall be paid no later than the 15th day of the third month
following the end of the calendar year (or, if later, following the end of the
Company’s fiscal year) in which such Long-Term Performance Awards are no longer
subject to a substantial risk of forfeiture (within the meaning of Code Section
409A), except to the extent that a Participant has elected to defer payment
under the terms of a duly authorized deferred compensation arrangement, in which
case the terms of such arrangement shall govern, or as otherwise provided in
Section 4.5(g) below.
f.Code Section 162(m). It is the intent of the Company that Long-Term
Performance Awards made to Key Employees be “performance-based compensation” for
purposes of Code Section 162(m), that this Section 4.5 be interpreted in a
manner that satisfies the applicable requirements of Code Section 162(m)(4)(C)
and related regulations with respect to Long-Term Performance awards made to Key
Employees, and that the Plan be operated so that the Company may take a full tax
deduction for Long-Term Performance Awards. If any provision of this Plan or any
Long-Term Performance Award would otherwise frustrate or conflict with this
intent, the provision will be interpreted and deemed amended so as to avoid this
conflict.
g.Vesting. Restrictions on Long-Term Performance Awards granted under this
Section 4.5 will lapse at such times and in such manner as determined by the
Committee and set forth in the applicable Award Certificate. Unless the
applicable Award Certificate provides otherwise or the provisions of Section 5.4
apply, if the restrictions on Long-Term Performance Awards have not lapsed or
been satisfied as of the Participant’s Termination of Employment, the
Participant shall forfeit any unvested Long-Term Performance Award as of such
Participant’s Termination of Employment.
4.6. Other Stock-Based Awards. The Committee may, from time to time, grant
Awards (other than Stock Options, Stock Appreciation Rights, Annual Performance
Bonuses or Long-Term Performance Awards) to any Employee who the Committee may
from time to time select, which Awards consist of, or are denominated in,
payable in, valued in whole or in part by reference to, or otherwise related to,
Shares. These Awards may include, among other forms, Restricted Units,
Restricted Stock, or Deferred Stock Units. The Committee will determine, in its
discretion, the terms and conditions that will apply to Awards granted pursuant
to this Section 4.6, which terms and conditions will be set forth in the
applicable Award Certificate.
a.Vesting. Restrictions on Other Stock-Based Awards granted under this Section
4.6 will lapse at such times and in such manner as determined by the Committee
and set forth in the applicable Award Certificate. Unless the applicable Award
Certificate provides otherwise or the provisions of Section 5.4 apply, if the
restrictions on Other Stock-Based Awards have not lapsed or been satisfied as of
the Participant’s Termination of



--------------------------------------------------------------------------------

Exhibit 10.4*#
Employment, the Participant shall forfeit any unvested Other-Stock Based Awards
as of such Participant’s Termination of Employment.
b.Grant of Restricted Stock. The Committee may grant Restricted Stock to any
Employee, which Shares will be registered in the name of the Participant and
held for the Participant by the Company. Unless otherwise provided in an Award
Certificate, the Participant will have all rights of a shareholder with respect
to the Shares, including the right to vote and to receive dividends or other
distributions (subject to Section 4.6(e)), except that the Shares (and any
dividends payable on such Shares) may be subject to a vesting schedule and will
be forfeited if the Participant attempts to sell, transfer, assign, pledge or
otherwise encumber or dispose of the Shares before the restrictions are
satisfied or lapse.
c.Grant of Restricted Units. The Committee may grant Restricted Units to any
Employee, which Units will be paid in cash or whole Shares or a combination of
cash and Shares, in the discretion of the Committee, when the restrictions on
the Units lapse and any other conditions set forth in the Award Certificate have
been satisfied. For each Restricted Unit that vests, one Share will be paid or
an amount in cash equal to the Fair Market Value of a Share as of the date on
which the Restricted Unit vests.
d.Grant of Deferred Stock Units. The Committee may grant Deferred Stock Units to
any Employee, which Units will be paid in whole Shares upon the Employee’s
Termination of Employment if the restrictions on the Units have lapsed. One
Share will be paid for each Deferred Stock Unit that becomes payable.
e.Dividends and Dividend Equivalents. In the event of a payment of dividends on
Shares, the Committee may credit Restricted Units, but not Stock Options or
Stock Appreciation Rights, with Dividend Equivalents in accordance with terms
and conditions established in the discretion of the Committee; provided,
however, that all Dividend Equivalents shall be subject to such vesting terms as
is determined by the Committee, shall be withheld and deferred in the
Participant’s account and shall be, in the case of performance-based awards,
subject to the same performance conditions as the underlying Award to which such
Dividend Equivalents relate. Deferred Stock Units may, in the discretion of the
Committee and as set forth in the Award Certificate, be credited with Dividend
Equivalents or additional Deferred Stock Units. The number of any Deferred Stock
Units credited to a Participant’s account upon the payment of a dividend will be
equal to the quotient produced by dividing the cash value of the dividend by the
Fair Market Value of one Share as of the date the dividend is paid, to the
extent the Deferred Stock Unit is outstanding as of the dividend record date.
The Committee will determine any terms and conditions on deferral of a dividend
or Dividend Equivalent, including the rate of interest to be credited on
deferral and whether interest will be compounded, and in no event shall Dividend
Equivalents be payable prior to the vesting of the Restricted Units or Deferred
Stock Units, respectively, to which any such Dividend Equivalents relate.
4.7. Director Awards.
a.Notwithstanding anything herein to the contrary, the Committee shall have the
exclusive authority to issue awards to Directors who are not also employees of
the Company or any Subsidiary (“Director Awards”), which may consist of, but not
be limited to, Stock Options, Stock Appreciation Rights, or Other Stock-Based
Awards; provided, however, that the maximum grant date fair value for Director
Award(s) that may be issued to any one Director during a Company fiscal year is
$500,000 (U.S.). Each Director Award shall be governed by an Award Certificate
approved by the Committee.
b.The Committee shall have the exclusive authority to administer Director Awards
and shall have the authority set forth in Section 3.2 and the indemnification
set forth in Section 7.6 solely as such provisions apply to the Director Awards.
All determinations made by the Committee hereunder shall be final, binding and
conclusive.
4.8. Substitute Awards. The Committee may make Awards under the Plan to Acquired
Grantees through the assumption of, or in substitution for, outstanding
stock-based awards previously granted to such Acquired Grantees. Such assumed or
substituted Awards will be subject to the terms and conditions of the original
awards made by the Acquired Company, with such adjustments therein as the
Committee determines are equitable and appropriate to give effect to the
relevant provisions of any agreement for the acquisition of the Acquired Company
and the impact of the transaction on performance-based awards or other
provisions of the terms and conditions of the original awards made by the
Acquired Company. Any grant of Incentive Stock Options pursuant to this Section
4.8 will be made in accordance with Section 424 of the Code and any final
regulations published thereunder.
4.9. Limit on Individual Grants. Subject to Sections 5.1 and 5.3, no Employee
may be granted Stock Options and Stock Appreciation Rights covering in excess of
2,000,000 Shares, Long-Term Performance Awards covering in excess of 1,000,000
Shares or Awards other than Stock Options, Stock Appreciation Rights and
Long-Term Performance Awards covering in excess of 1,000,000 Shares during any
one fiscal year. The maximum value of the property, including cash, that may be
paid or distributed to any Employee as an Annual Performance Bonus in any one



--------------------------------------------------------------------------------

Exhibit 10.4*#
fiscal year shall be $10,000,000 (U.S.) for any Performance Cycle of twelve (12)
months. For any other Performance Cycle, this maximum will be adjusted
proportionally.
4.10.Termination for Cause. Notwithstanding anything to the contrary herein and
unless the applicable Award Certificate provides otherwise, if a Participant
incurs a Termination of Directorship or Termination of Employment for Cause,
then all Stock Options, Stock Appreciation Rights, Annual Performance Bonuses,
Long-Term Performance Awards, Restricted Units, Restricted Stock and Other
Stock-Based Awards will immediately be cancelled. The exercise of any Stock
Option or Stock Appreciation Right or the payment of any Award may be delayed,
in the Committee’s discretion, in the event that a potential termination for
Cause is pending. Unless the applicable Award Certificate provides otherwise, if
a Participant incurs a Termination of Directorship or Termination of Employment
for Cause, then the Participant will be required to deliver to the Company (i)
Shares (or, in the discretion of the Committee, cash) equal in value to the
amount of any profit the Participant realized upon the exercise of an Option or
Stock Appreciation Right during the six (6) month period occurring immediately
prior to the Participant’s Termination of Directorship or Termination of
Employment for Cause; and (ii) the number of Shares (or, in the discretion of
the Committee, the cash value of Shares) the Participant received for Other
Stock Based Awards (including Restricted Stock, Restricted Units and Deferred
Stock Units) that vested during the period specified in clause (i) above. Unless
the applicable Award Certificate provides otherwise, if, after a Participant’s
Termination of Directorship or Termination of Employment, the Committee
determines in its sole discretion that while the Participant was a Company or
Subsidiary employee or a Director, such Participant engaged in activity that
would have been grounds for a Termination of Directorship or Termination of
Employment for Cause, then the Company will immediately cancel all Stock
Options, Stock Appreciation Rights, Annual Performance Bonuses, Long-Term
Performance Awards, Restricted Units, Restricted Stock and Other Stock-Based
Awards and the Participant will be required to deliver to the Company (A) Shares
(or, in the discretion of the Committee, cash) equal in value to the amount of
any profit the Participant realized upon the exercise of an Option or Stock
Appreciate Right during the period that begins six (6) months immediately prior
to the Participant’s Termination of Directorship or Termination of Employment
and ends on the date of the Committee’s determination that the Participant’s
conduct would have constituted grounds for a Termination of Directorship or
Termination of Employment for Cause; and (B) the number of Shares (or, in the
discretion of the Committee, the cash value of said shares) the Participant
received for Other Stock Based Awards (including Restricted Stock, Restricted
Units and Deferred Stock Units) that vested during the period specified in
clause (A) above.




ARTICLE V
SHARES SUBJECT TO THE PLAN; ADJUSTMENTS
5.1. Shares Available.
a.The Shares issuable under the Plan will be authorized but unissued Shares,
and, to the extent permissible under applicable law, Shares acquired by the
Company, any Subsidiary or any other person or entity designated by the Company
and held as treasury shares.
b.Subject to the counting rules set forth in Section 5.2 and adjustment in
accordance with Section 5.3, the total number of Shares with respect to which
Awards may be issued under the Plan shall equal 15,000,000 (7,000,000 of which
were originally authorized in connection with the adoption of the Plan and
8,000,000 of which were authorized in connection with the amendment and
restatement of the Plan on February 28, 2017, subject to approval of the
Company’s shareholders at the Company’s 2017 Annual Shareholders’ Meeting to be
held on May 4, 2017).
5.2. Counting Rules.
a.The total number of Shares with respect to which Awards may be issued under
the Plan, as described in Section 5.1(b), shall be reduced by 2.22 Shares per
each Share subject to an Award of Restricted Stock, Restricted Units, Deferred
Stock Units, Performance Units or Other Stock-Based Awards, or as payment of an
Annual Performance Bonus, in each case granted on or after February 28, 2017.
b.The following Shares related to Awards under the Plan will again be available
for issuance under the Plan:
i.Shares related to Awards that expire, are forfeited, are settled in cash, or
cancelled or terminate for any other reason without issuance of Shares and any
Shares of Restricted Stock that are returned to the Company upon a Participant’s
Termination of Employment or, if applicable, a Director’s Termination of
Directorship (including, for clarity, at a rate of 2.22 Shares per each Share
related to such an Award in the form of Restricted Stock, Restricted Units,
Deferred Stock Units, Performance Units or Other Stock-Based Awards, or as
payment of an Annual Performance Bonus); and
ii.Any Shares issued in connection with Awards that are assumed, converted or
substituted as a result of the acquisition of an Acquired Company by the Company
or a combination of the Company with another company.
c.The following Shares related to Awards under the Plan will not again be
available for issuance under the Plan:



--------------------------------------------------------------------------------

Exhibit 10.4*#
i.Shares tendered or withheld by the Company to pay the exercise price for an
Award or withholding taxes relating to an Award; and
ii.Shares repurchased by the Company using option proceeds.
d.Upon the exercise of a stock-settled Stock Appreciation Right, the number of
Shares issued under the Plan shall equal the number of Shares subject to the
Award (or portion thereof) so exercised and not the net number of Shares
actually delivered to the Participant upon such exercise.
5.3. Adjustments. In the event of a change in the outstanding Shares by reason
of a share split, reverse share split, dividend or other distribution (whether
in the form of cash, Shares, other securities or other property), extraordinary
cash dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities or similar corporate transaction or event, the Committee shall make
an appropriate adjustment to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. Any adjustment
made by the Committee under this Section 5.3 will be conclusive and binding for
all purposes under the Plan.
5.4. Special Vesting Provisions.
a.Termination of Employment upon Death, Disability or Retirement. Unless the
applicable Award Certificate provides otherwise, upon a Participant’s
Termination of Employment due to death, Disability or Retirement, any unvested
Stock Options, Stock Appreciation Rights or Other Stock-Based Awards held by
such Participant shall fully vest as of the Participant’s Termination of
Employment; provided, however, that, with respect to Retirement, only such Stock
Options, Stock Appreciation Rights or Other Stock-Based Awards that the
Participant has held for six (6) months or more after the applicable date of
grant and prior to such Termination of Employment shall be entitled to full
vesting. Unless the applicable Award Certificate provides otherwise, if a
Participant is entitled to full vesting pursuant to the previous sentence, then
such Participant’s Stock Options or Stock Appreciation Rights will lapse, and
will not thereafter be exercisable, upon the earlier of (A) their original
expiration date or (B) the date that is three (3) years after the date on which
the Participant dies, incurs a Disability or terminates employment due to
Retirement. Unless the applicable Award Certificate provides otherwise, upon the
death, Disability or Retirement of a Participant who has an outstanding
Long-Term Performance Award, the unvested Long-Term Performance Award will fully
vest (provided, however, that full vesting shall only apply in the case of
Retirement to Long-Term Performance Awards held by the Participant for a period
of six (6) months or more after the applicable date of grant and prior to the
Participant’s Termination of Employment) and be paid only if and to the extent
that such Long-Term Performance Award would have vested and been paid had the
Participant continued in active employment with the Company through the relevant
vesting date and shall be payable subject to, and on the same the terms and
conditions as set forth in, the applicable Award Certificate.
b.Termination of Employment upon Divestiture or Outsourcing. Unless the
applicable Award Certificate provides otherwise, upon a Participant’s
Termination of Employment due to a Divestiture or Outsourcing Agreement, any
Stock Options, Stock Appreciation Rights, Long-Term Performance Awards or Other
Stock-Based Awards held by such Participant shall pro rata vest as of the
Participant’s Termination of Employment such that the total number of vested
Stock Options, Stock Appreciation Rights, Long-Term Performance Award or Other
Stock-Based Awards held by such Participant at Termination of Employment
(including those that have already vested as of such date) shall equal the total
number of Stock Options, Stock Appreciation Rights, Long-Term Performance Awards
or Other Stock-Based Awards originally granted to the Participant under the
applicable Award multiplied by a fraction, the numerator of which is the period
of time (in whole months) that have elapsed since the date of grant, and the
denominator of which is the number of months set forth in the applicable Award
Certificate that is required to attain full vesting. Unless the applicable Award
Certificate provides otherwise, if a Participant is entitled to pro-rata vesting
pursuant to this paragraph, then such Participant’s Stock Options or Stock
Appreciation Rights will lapse, and will not thereafter be exercisable, upon the
earlier of (A) their original expiration date or (B) the date that is one (1)
year after the date of such Participant’s Termination of Employment and such
Participant’s Long-Term Performance Award will vest and be paid as if the
Participant had continued in active employment with the Company through the date
such Long-Term Performance Award would have vested and been paid in the absence
of such event and shall be payable subject to, and on the same the terms and
conditions as set forth in, the applicable Award Certificate.
c.Change in Control. Unless the Committee provides otherwise, the following
provisions shall apply upon a Change in Control:
i.Annual Performance Bonus. Each Participant who is eligible to receive an
Annual Performance Bonus with respect to a Performance Cycle during which a
Change of Control occurs will, except as otherwise provided below, be deemed to
have achieved a level of performance, as of the date of Change in Control, that
would cause one-hundred percent (100%) of the Participant’s Target Bonus to
become payable at such times and in such manner as determined in the



--------------------------------------------------------------------------------

Exhibit 10.4*#
sole discretion of the Committee. Notwithstanding the previous sentence, if (i)
a surviving entity maintains the Performance Cycle in which a Change in Control
occurs, or otherwise provides for the payment of an Annual Performance Bonus
based on the level of performance attained for such Performance Cycle in
relation to the Performance Measures established for such Performance Cycle
(including Performance Measures that were adjusted or modified as a result of
the Change in Control to the extent reasonably required to provide Participants
with a reasonable opportunity to earn an Annual Performance Bonus for such
Performance Cycle) and (ii) the Annual Performance Bonus based on the level of
performance attained for such Performance Cycle exceeds one-hundred percent
(100%) of the Participant’s Target Bonus, then each Participant who is eligible,
as of immediately prior to the Change in Control, to receive an Annual
Performance Bonus with respect to such Performance Cycle shall receive such
greater Annual Performance Bonus in respect to such Performance Cycle at such
time and in such manner as determined in the sole discretion of the Committee,
or successor to the Committee. Notwithstanding the above, the time and manner of
any payments made pursuant to this Section 5.4(c)(i) shall comply with Section
4.4(e) above.
ii.Stock Options, Stock Appreciation Rights and Other Stock-Based Awards. If a
Replacement Award is not provided to a Participant who holds a Stock Option,
Stock Appreciation Right or Other Stock-Based Award (other than a Long-Term
Performance Award, which shall be treated as provided for in clause (iii) below)
or if a Replacement Award is provided to such a Participant but the Participant
experiences a Change in Control Termination, then all Stock Options, Stock
Appreciation Rights and Other Stock-Based Awards held by such Participant shall
vest in full immediately as of the date of the Change in Control or, in the
event that a Replacement Award was issued, as of the Participant’s Termination
of Employment due to a Change in Control Termination. If a Participant is
entitled to full vesting pursuant to the provisions of this paragraph, then such
Participant’s Stock Options or Stock Appreciation Rights will lapse, and will
not thereafter be exercisable, upon the earlier of (A) their original expiration
date or (B) the date that is three (3) years after the date of the Change in
Control or such Participant’s Termination of Employment due to a Change in
Control Termination, as applicable.
iii.Long-Term Performance Awards. If a Replacement Award is not provided to a
Participant who holds a Long-Term Performance Award, then such Participant shall
become vested in a pro-rata portion (calculated based on the date of the Change
in Control, relative to the entire period of the Performance Cycle in respect of
which the Long-Term Performance Award was granted) of each Long-Term Performance
Award held by such Participant based on the actual performance level achieved as
of the date of the Change in Control. If a Replacement Award is issued to a
Participant who holds a Long-Term Performance Award and such Participant
experiences a Change in Control Termination, then such Participant shall become
vested in a pro-rata portion (calculated based on the date of such Participant’s
Change in Control Termination, relative to the entire period of the Performance
Cycle in respect of which the Long-Term Performance Award was granted) of each
Long-Term Performance Award held by such Participant based on the actual
performance level achieved as of the last day of the Performance Cycle
applicable to such Replacement Award. If a Participant is entitled to vesting
pursuant to the provisions of this paragraph, the portion of such Long-Term
Performance Award that vests shall equal the total number of Shares subject to
the applicable Long-Term Performance Award multiplied by a fraction, the
numerator of which is the period of time (in whole months) that have elapsed
since the grant date through the Change in Control or Change in Control
Termination date, as applicable, and the denominator of which is the number of
months set forth in the applicable Award Certificate that is required to attain
full vesting. If a Participant is entitled to vesting of Long-Term Performance
Awards as a result of a Change in Control Termination, such Awards shall be paid
as if the Participant had continued in active employment with the Company
through the date such Long-Term Performance Award would have vested and been
paid in the absence of such event and shall be payable subject to, and on the
same terms and conditions as set forth in, the applicable Award Certificate;
provided, however, that if in connection with a Change in Control, such
Long-Term Performance Award has ceased to be subject to vesting upon the
achievement of any Performance Metrics and solely vests based on the
continuation of employment, then such vesting event shall occur immediately upon
the Participant’s Change in Control Termination date.
iv.Other Actions. The Committee, as constituted immediately before the Change in
Control, may take any one or more of the following actions with respect to any
or all outstanding Awards, without the consent of Participants, in its sole
discretion: (A) if a Replacement Award is not issued to a Participant with
respect to a given Award, the Committee may require that a Participant surrender
outstanding Awards that are Stock Options or Stock Appreciation Rights in
exchange for a payment by the Company, in cash or Shares, as determined by the
Committee, in an amount equal to the



--------------------------------------------------------------------------------

Exhibit 10.4*#
amount by which the then Fair Market Value of the outstanding Shares subject to
the Participant’s Stock Option or Stock Appreciation Right exceeds the Exercise
Price, if any, and on such terms as the Committee determines; (B) after giving
Participants a reasonable opportunity to exercise any outstanding Stock Options
and Stock Appreciation Rights, the Committee may terminate any or all
unexercised Stock Options and Stock Appreciation Rights at such time as the
Committee deems appropriate; or (C) the Committee may determine that Annual
Performance Bonuses and/or Long-Term Performance Awards shall be paid out in
cash or Shares (or a combination of both), as determined by the Committee. Such
surrender, termination, settlement or payment shall take place as of the date of
the Change in Control or such other date as the Committee determines in its sole
discretion. The Committee may specify how an Award will be treated in the event
of a Change in Control either when the Award is granted or at any time
thereafter.
5.5. Fractional Shares. No fractional Shares will be issued under the Plan.
Except as otherwise provided in Section 4.5(e) and unless otherwise provided by
the Committee, if a Participant acquires the right to receive a fractional Share
under the Plan, the Participant will receive, in lieu of the fractional Share, a
cash payment equal to the Fair Market Value of such fractional share on the date
of settlement of the related Award.


ARTICLE VI
AMENDMENT AND TERMINATION
6.1. Amendment. The Plan may be amended at any time and from time to time by the
Board or authorized Board committee without the approval of shareholders of the
Company, except that no material revision to the terms of the Plan will be
effective until the amendment is approved by the shareholders of the Company. A
revision is “material” for this purpose if it materially increases the number of
Shares that may be issued under the Plan (other than an increase pursuant to
Section 5.3 of the Plan), expands the types of Awards available under the Plan,
materially expands the class of persons eligible to receive Awards under the
Plan, materially extends the term of the Plan, reduces the Exercise Price at
which Stock Options or Stock Appreciation Rights may be granted, reduces the
Exercise Price of outstanding Stock Options or Stock Appreciation Rights,
results in the replacement of outstanding Stock Options or Stock Appreciation
Rights with cash, new Stock Options or Stock Appreciation Rights that have an
Exercise Price that is lower than the Exercise Price of the replaced Stock
Options or Stock Appreciation Rights, or other Awards, or is otherwise an
amendment requiring shareholder approval pursuant to any law or the rules of any
exchange on which the Company’s Shares are listed for trading. No amendment of
the Plan or any outstanding Award Certificate that is made without the
Participant’s written consent may, in the good faith determination of the
Committee, adversely affect any right of a Participant with respect to an
outstanding Award, other than an amendment adopted to comply with applicable
law, including Code Section 409A, applicable exchange listing standards or
accounting rules.
6.2. Termination. The Plan will terminate upon the earlier of the following
dates or events to occur:
a.The adoption of a resolution of the Board terminating the Plan; or
b.February 27, 2027, the day before the tenth (10th) anniversary of the adoption
of the February 28, 2017 amendment and restatement of the Plan which was
approved by the Company’s shareholders at its 2017 Annual Shareholders’ Meeting
held on May 4, 2017.
No Awards will be granted under this Plan after it has terminated. The
termination of the Plan, however, will not alter or impair any of the rights or
obligations of any person under any Award previously granted under the Plan
without such person’s consent. After the termination of the Plan, any previously
granted Awards will remain in effect and will continue to be governed by the
terms of the Plan and the applicable Award Certificate.


ARTICLE VII
GENERAL PROVISIONS
7.1. Nontransferability of Awards. No Award under the Plan will be subject in
any manner to alienation, anticipation, sale, assignment, pledge, encumbrance or
transfer, and no other persons will otherwise acquire any rights therein, except
as provided below.
a.Any Award may be transferred by will or by the laws of descent or
distribution.
b.Unless the applicable Award Certificate provides otherwise, all or any part of
a Nonqualified Stock Option or Shares of Restricted Stock may be transferred to
a family member without consideration. For purposes of this subsection (b),
“family member” includes any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law of
the Participant, including adoptive relationships, any person sharing the
Participant’s household (other than a tenant or employee), a trust in which
these persons have more than fifty percent (50%) of the beneficial interest, a
foundation in which these persons (or the Participant) control the management of
assets,



--------------------------------------------------------------------------------

Exhibit 10.4*#
and any other entity in which these persons (or the Participant) own more than
fifty percent (50%) of the voting interests.
Any transferred Award will be subject to all of the same terms and conditions as
provided in the Plan and the applicable Award Certificate. The Participant or
the Participant’s estate will remain liable for any withholding tax that may be
imposed by any federal, state or local tax authority. The Company may, in its
sole discretion, disallow all or a part of any transfer of an Award pursuant to
this subsection 7.1(b) unless and until the Participant makes arrangements
satisfactory to the Company for the payment of any withholding tax. The
Participant must immediately notify the Company, in the form and manner required
by the applicable Award Certificate or as otherwise required by the Company, of
any proposed transfer of an Award pursuant to this subsection 7.1(b). No
transfer will be effective until the Company consents to the transfer.
a.Unless the applicable Award Certificate provides otherwise, any Nonqualified
Stock Option transferred by a Participant pursuant to subsection (b) may be
exercised by the transferee only to the extent that the Award would have been
exercisable by the Participant had no transfer occurred. The transfer of Shares
upon exercise of the Award will be conditioned on the payment of any withholding
tax.
b.Restricted Stock may be freely transferred after the restrictions lapse or are
satisfied and the Shares are delivered, provided, however, that Restricted Stock
awarded to an affiliate of the Company may be transferred only pursuant to Rule
144 under the Securities Act, or pursuant to an effective registration for
resale under the Securities Act. For purposes of this subsection (d),
“affiliate” will have the meaning assigned to that term under Rule 144.
c.In no event may a Participant transfer an Incentive Stock Option other than by
will or the laws of descent and distribution.
7.2. Withholding of Taxes. The Committee, in its discretion, may require the
satisfaction of a Participant’s tax withholding obligations by any of the
following methods or any method as it determines to be in accordance with the
laws of the jurisdiction in which the Participant resides, has domicile or
performs services.
a.Stock Options and Stock Appreciation Rights. As a condition to the delivery of
Shares pursuant to the exercise of a Stock Option or Stock Appreciation Right,
the Committee may require that the Participant, at the time of exercise, pay to
the Company by cash, certified check, bank draft, wire transfer or postal or
express money order an amount sufficient to satisfy any applicable tax
withholding obligations. The Committee may also, in its discretion, accept
payment of tax withholding obligations through any of the Exercise Price payment
methods described in Section 4.3(d).
b.Other Awards Payable in Shares. The Participant shall satisfy the
Participant’s tax withholding obligations arising in connection with the release
of restrictions on Restricted Units, Restricted Stock and Other Stock-Based
Awards by payment to the Company in cash or by certified check, bank draft, wire
transfer or postal or express money order, provided that the format is approved
by the Company or a designated third-party administrator. However, subject to
any requirements of applicable law, the Company may also satisfy the
Participant’s tax withholding obligations by other methods, including selling or
withholding Shares that would otherwise be available for delivery.
c.Cash Awards. The Company may satisfy a Participant’s tax withholding
obligation arising in connection with the payment of any Award in cash by
withholding cash from such payment.
7.3. No Implied Rights. The establishment and operation of the Plan, including
the eligibility of a Participant to participate in the Plan, will not be
construed as conferring any legal or other right upon any Director for any
continuation of directorship or any Employee for the continuation of employment
through the end of any Performance Cycle or other period. The Company expressly
reserves the right, which may be exercised at any time and in the Company’s sole
discretion, to discharge any individual or treat him or her without regard to
the effect that discharge might have upon him or her as a Participant in the
Plan.
7.4. No Obligation to Exercise Awards. The grant of a Stock Option or Stock
Appreciation Right will impose no obligation upon the Participant to exercise
the Award.
7.5. No Rights as Shareholders. A Participant who is granted an Award under the
Plan will have no rights as a shareholder of the Company with respect to the
Award unless and until Shares underlying the Award are registered in the
Participant’s name. The right of any Participant to receive an Award by virtue
of participation in the Plan will be no greater than the right of any unsecured
general creditor of the Company.
7.6. Indemnification of Committee. The Company will indemnify, to the fullest
extent permitted by law, each person made or threatened to be made a party to
any civil or criminal action or proceeding by reason of the fact that the
person, or the executor or administrator of the person’s estate, is or was a
member of the Committee or an authorized delegate of the Committee.
7.7. No Required Segregation of Assets. Neither the Company nor any Subsidiary
will be required to segregate any assets that may at any time be represented by
Awards granted pursuant to the Plan.



--------------------------------------------------------------------------------

Exhibit 10.4*#
7.8. Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services for the Company or a Subsidiary. Any gain realized
pursuant to Awards under the Plan constitutes a special incentive payment to the
Participant and will not be taken into account as compensation for purposes of
any other employee benefit plan of the Company or a Subsidiary, except as the
Committee otherwise provides. The adoption of the Plan will have no effect on
Awards made or to be made under any other benefit plan covering an employee of
the Company or a Subsidiary or any predecessor or successor of the Company or a
Subsidiary.
7.9. Securities Law Compliance. Awards under the Plan are intended to satisfy
the requirements of Rule 16b-3 under the Exchange Act. If any provision of this
Plan or any grant of an Award would otherwise frustrate or conflict with this
intent, that provision will be interpreted and deemed amended so as to avoid
conflict. No Participant will be entitled to a grant, exercise, transfer or
payment of any Award if the grant, exercise, transfer or payment would violate
the provisions of the Sarbanes-Oxley Act of 2002 or any other applicable law.
7.10. Coordination with Other Plans, Programs or Agreements. If this Plan
provides a level of benefits with respect to Awards that differs from the level
of benefits provided under a Company severance plan or other plan, program or
agreement that specifically addresses the treatment of Awards upon certain
events, then the terms of the plan, program or agreement that provides for the
more favorable benefit to the Participant shall govern.
7.11. Section 409A Compliance. Notwithstanding any other provision of this Plan
or an applicable Award Certificate to the contrary, the provisions of this
Section 7.11 shall apply to all Awards that were issued or became vested on or
after January 1, 2005 and that are subject to Code Section 409A, but only with
respect to the portion of such Award that is subject to Code Section 409A.
a.General. This Plan is intended to comply with the requirements of Code Section
409A or an exemption or exclusion therefrom and, with respect to amounts that
are subject to Code Section 409A, it is intended that this Plan be administered
in all respects in accordance with Code Section 409A. Each payment under any
Award that constitutes nonqualified deferred compensation subject to Code
Section 409A shall be treated as a separate payment for purposes of Code Section
409A. In no event may a Participant, directly or indirectly, designate the
calendar year of any payment to be made under any Award that constitutes
nonqualified deferred compensation subject to Code Section 409A. To the extent
the Committee determines that any Award granted under the Plan is subject to
Code Section 409A, the Award Certificate evidencing such Award will incorporate
the terms and conditions required by Code Section 409A. To the extent
applicable, the Plan and the Award Certificate will be interpreted in accordance
with Code Section 409A and the applicable regulations and rulings thereunder.
Notwithstanding any other provision of the Plan to the contrary, in the event
that the Committee determines that any Award may be subject to Code Section
409A, the Committee may adopt such amendments to the Plan and/or the applicable
Award Certificate or adopt policies and procedures or take any other action or
actions, including an action or amendment with retroactive effect, that the
Committee determines is necessary or appropriate to (i) exempt the Award from
the application of Code Section 409A or (ii) comply with the requirements of
Code Section 409A.
b.Modifications to Defined Terms. The following modifications to Plan provisions
(and, if necessary, applicable Award Certificate provisions) shall apply to any
Awards and Award Certificates that are outstanding as of the Effective Date, to
the extent applicable.
i.Any payment of deferred compensation subject to Code Section 409A that is to
be made under an Award other than an Annual Performance Bonus upon the
occurrence of a Change in Control or any change in the timing and/or form of
such payment as a direct result of a Change in Control (including payments made
upon a specified date or event occurring after a Change in Control) shall not be
made, or such change in timing and/or form shall not occur, unless such Change
in Control is also a “change in ownership or effective control” of the Company
within the meaning of Code Section 409A(a)(2)(A)(v) and applicable regulations
and rulings thereunder and such payment, or such change in timing and/or form,
occurs no later than two (2) years after the date of such change in ownership or
effective control of the Company, in each case to the extent required to avoid
the recipient of such Award from incurring tax penalties under Code Section 409A
in respect of such Award. Notwithstanding the foregoing, if the Committee takes
an action pursuant to Section 5.4(b) to accelerate the payment of deferred
compensation upon a Change in Control, then any accelerated payment shall occur
on a date specified in the applicable Award Certificate, which date shall be no
later than ninety (90) days after a “change in ownership or effective control”
of the Company. The payment of an Annual Performance Bonus that is to be
accelerated pursuant to Subsection 4.4(g) shall occur within thirty (30) days
after a “change in ownership or effective control” of the Company within the
meaning of Code Section 409A(a)(2)(A)(v).
ii.The definition of “Change in Control Termination” in subsection (b) of that
definition shall be deleted in its entirety and replaced with the following:
“(b) termination of the Participant’s employment by the Participant after one of
the following events:



--------------------------------------------------------------------------------

Exhibit 10.4*#
1.the Company (1) assigns or causes to be assigned to the Participant duties
inconsistent in any material respect with his or her position as in effect
immediately prior to the Change in Control; (2) makes or causes to be made any
material adverse change in the Participant’s position (including titles and
reporting relationships and level), authority, duties or responsibilities, or
the budget over which the Participant retains authority; or (3) takes or causes
to be taken any other action which results in a material diminution in such
position, authority, duties or responsibilities or the budget over which the
Participant retains authority; or
2.the Company, without the Participant’s consent, (1) requires the Participant
to relocate to a principal place of employment more than fifty (50) miles from
his or her existing place of employment, which increases the Participant’s
commute from his or her principal residence by more than fifty (50) miles; or
(2) materially reduces the Participant’s base salary, annual bonus, or
retirement, welfare, share incentive, perquisite (if any) and other benefits
taken as a whole;


provided that an event described in (i) or (ii) above shall permit a
Participant’s termination of employment to be deemed a Change in Control
Termination only if (x) the Participant provides written notice to the Company
specifying in reasonable detail the event upon which the Participant is basing
his termination within ninety (90) days after the occurrence of such event, (y)
the Company fails to cure such event within thirty (30) days after its receipt
of such notice, and (z) the Participant terminates his employment within sixty
(60) days after the expiration of such cure period.”


iii.A Termination of Directorship or Termination of Employment shall only occur
where such Termination of Directorship or Termination of Employment is a
“separation from service” within the meaning of Code Section 409A(a)(2)(A)(i)
and the applicable regulations and rulings thereunder. For purposes of
determining whether a Termination of Directorship has occurred under this
subsection 7.11(b)(iii), services provided in the capacity of an employee or
otherwise shall be excluded.
c.Modifications to or Adjustments of Awards. Any modifications to an Award
pursuant to subsection 3.2(g) or adjustments of an Award pursuant to subsections
4.8 or 5.3 shall comply with the requirements of Code Section 409A.
d.Specified Employees. Payments to any Participant who is a “specified employee”
of deferred compensation that is subject to Code Section 409A(a)(2) and that
becomes payable upon, or that is accelerated upon, such Participant’s
Termination of Employment (as modified by Subsection 7.11(b)(iii)), shall not be
made on or before the date which is six (6) months following such Participant’s
Termination of Employment (or, if earlier, such Participant’s death). A
specified employee for this purpose shall be determined by the Committee or its
delegate in accordance with the provisions of Code Section 409A and the
regulations and rulings thereunder. If the Participant dies following the
Separation from Service and prior to the payment of any amounts delayed on
account of Code Section 409A, such amounts shall be paid to the personal
representative of the Participant’s estate within sixty (60) days following the
date of the Participant’s death.
7.12. Governing Law, Severability. The Plan and all determinations made and
actions taken under the Plan will be governed by and construed in accordance
with the laws of Delaware, without reference to principles of conflict of laws.
The captions of this Plan are not part of the provisions hereof and shall have
no force or effect. Whenever the words “include,” “includes,” or “including” are
used in this Plan, they shall be deemed to be followed by the words “but not
limited to” and, unless the context provides otherwise, the word “or” shall be
understood to mean “and/or.” If any provision of the Plan is held unlawful or
otherwise invalid or unenforceable in whole or in part, the unlawfulness,
invalidity or unenforceability will not affect any other parts of the Plan,
which parts will remain in full force and effect.
7.13. Unfunded Status of Plan. It is intended that this Plan constitute an
“unfunded” plan for incentive and deferred compensation. The Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under this Plan to deliver Shares or make payments; provided, however,
that unless the Committee determines otherwise, the existence of such trusts or
other arrangements is consistent with the “unfunded” status of this Plan.
7.14. Recoupment.
a.Forfeiture. Unless otherwise determined by the Committee, if the Company is
required to prepare a material negative accounting restatement due to the
noncompliance of the Company with any financial reporting requirement under the
securities law as a result of misconduct and the Committee determines that a
Participant (i) knowingly engaged in the misconduct, (ii) was grossly negligent
with respect to such misconduct or (iii) knowingly or grossly negligently failed
to prevent the misconduct, the Company may require that such Participant pay to
the Company an amount, as determined by the Committee in its sole discretion, up
to the sum of (1) the Fair Market Value of any Shares held by the Participant as
of the date that the Committee requires forfeiture that were acquired by the
Participant, pursuant to an Award, during the three-year period immediately
following the first public filing of the financial document requiring
restatement plus (2) the excess, if any, of (A) the proceeds from the sale
(including sales



--------------------------------------------------------------------------------

Exhibit 10.4*#
to the Company) of any Shares acquired by the Participant, pursuant to an Award,
during the three-year period immediately following the first public filing of
the financial document requiring restatement over (B) the amount, if any, paid
by the Participant to purchase such Shares, plus (3) any proceeds received by
the Participant upon cash settlement of any Award during the three-year period
immediately following the first public filing of the financial document
requiring restatement. The amount described in the previous sentence shall be
paid by the Participant within sixty (60) days of receipt from the Company of
written notice requiring payment by the Participant of such amount.
b.Committee Determination. Without limiting the generality of Article III, the
Committee shall make all determinations required pursuant to this Section 7.14
in its sole discretion and such determinations shall be conclusive and binding
on all persons. Notwithstanding any provision of Section 7.14(a) to the
contrary, the Committee has sole discretion not to require a Participant to
repay any amount (including the amount described in Section 7.14(a)) and its
determination not to require repayment with respect to any particular act by any
particular Participant shall not in any way reduce or eliminate the Committee’s
authority to require repayment of any amounts with respect to any other act or
any other Participant.
c.Effect of Change in Control. Notwithstanding the foregoing, this Section 7.14
shall not be applicable to any Participant on or after a Change in Control.
d.Non-Exclusive Remedy. This Section 7.14 shall be a non-exclusive remedy and
nothing contained herein shall preclude the Company from pursuing any and all
other applicable remedies available to the Company, whether in addition to, or
in lieu of, any remedies described in this Section 7.14.
7.15. Holding Period. Reporting Persons subject to the Company’s share ownership
guidelines shall not be permitted to sell, transfer or otherwise alienate Shares
received upon the vesting or exercise of any Award issued hereunder until the
earlier of (i) the first anniversary of the date that such Reporting Person
acquired such Shares or (ii) the date that such Reporting Person satisfies the
applicable share ownership guidelines; provided, however, that such restriction
shall lapse and be of no force and effect as of such Reporting Person’s
Termination of Employment or upon a Change in Control. The foregoing restriction
shall not apply to any Shares withheld by the Company or surrendered by the
Reporting Person in payment of applicable income tax withholdings or to pay the
exercise price of a Stock Option or Stock Appreciation Right. Further, such
restriction on transfer shall not preclude the transfer of such Shares to family
members (as defined in Section 7.1(b)) or other transfers for estate planning
purposes; provided, however, that such one-year restriction on sale shall remain
applicable to such transferred Shares.



